Order entered December 1, 2020




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-20-00844-CV

                            IN RE J.H., Relator

         Original Proceeding from the 422nd Judicial District Court
                         Kaufman County, Texas
                     Trial Court Cause No. 95585-422

                                  ORDER
               Before Justices Osborne, Reichek, and Browning

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.




                                         /s/   JOHN G. BROWNING
                                               JUSTICE